MEMORANDUM **
Guetatchew Fikrou appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) af*496firmance of the bankruptcy court’s judgment dismissing Fikrou’s adversary action, which challenged defendants’ transfer of property. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We independently review the BAP decision. See United States v. Battley (In re Kimura), 969 F.2d 806, 810 (9th Cir.1992). We review for clear error the bankruptcy court’s findings of fact, and we review de novo its conclusions of law. See id. We affirm for the reasons stated in the BAP’s memorandum disposition filed December 28, 2000.
Fikrou’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publi*496cation and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.